Citation Nr: 0907983	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-36 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for service-connected 
asbestos-related pleural plaques, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1952 to 
October 1956.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Harford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for asbestos-related pleural plaques and assigned an initial 
noncompensable rating.  The Veteran filed a timely appeal 
with respect to that rating.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO in September 2007.  A 
copy of the hearing transcript has been associated with the 
file.  

In December 2007 the Board remanded the issue of entitlement 
to an initial compensable evaluation for service-connected 
asbestos-related pleural plaques to the RO for further 
development.  Following a VA examination, the RO 
readjudicated the matter and granted the Veteran a 10 percent 
disability evaluation for his asbestos-related pleural 
plaques disability with a March 1, 2005 effective date.  The 
United States Court of Appeal for Veterans Claims (Court) has 
held that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).   Since the assignment of a 10 percent disability 
rating is less than the maximum disability rating, this 
matter has returned to the Board for appellate review.


FINDINGS OF FACT

1.  Prior to March 1, 2005, the Veteran's service-connected 
asbestos-related pleural plaques disability was manifested by 
Forced Vital Capacity (FVC) of 83 percent predicted and a 
Diffusion Capacity of the Lungs for Carbon Monoxide by Single 
Breadth Method (DLCO (SB)) 104 percent predicted. 

2.  Since March 1, 2005, the Veteran's service-connected 
asbestos-related pleural plaques disability is manifested by 
Forced Vital Capacity (FVC) of 77 to 78 percent predicted and 
a Diffusion Capacity of the Lungs for Carbon Monoxide by 
Single Breadth Method (DLCO (SB)) 78 percent predicted.

 
CONCLUSIONS OF LAW

1.  For the period prior to March 1, 2005, the criteria for a 
compensable disability rating for service-connected asbestos-
related pleural plaques are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.97, 
Diagnostic Code 6833 (2008).

2.  For the period subsequent to March 1, 2005, the criteria 
for a disability rating in excess of 10 percent for service-
connected asbestos-related pleural plaques are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.97, Diagnostic Code 6833 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  In 
September 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the Veteran providing the notice required 
for the initial claim of service connection for asbestos-
related pleural plaques.  Service connection was subsequently 
granted, and the Veteran appealed the noncompensable rating 
assigned May 2005.  In a subsequent rating decision of 
February 2008, the Veteran's disability evaluation was 
increased to 10 percent disabling.  In cases such as this, 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The appellant bears the burden of demonstrating any prejudice 
from defective (or nonexistent) notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case. Neither 
the Veteran nor his representative alleges such prejudice in 
this case.  Therefore, no further notice is needed.  
Regardless, in a letter dated in March 2006, the AOJ notified 
the Veteran of the process by which disability ratings and 
effective dates are determined.  The Veteran was given the 
opportunity to submit additional information.  The claim 
subsequently was readjudicated in the March 2008 supplemental 
statement of the case.  The Veteran has been adequately 
notified of the information and evidence necessary to 
substantiate his claim for a higher rating.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The Veteran has been 
medically evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled.

Disability Evaluations

The Veteran seeks higher disability evaluations for his 
service-connected asbestos-related pleural plaques.  Such 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A    § 1155; 38 
C.F.R. Part 4.  In view of the number of atypical instances, 
it is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  38 C.F.R. § 4.21.  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3. 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected asbestos-related pleural 
plaques, is currently assigned a 10 percent rating, effective 
March 2005 under DC 6833.  Under such code, two factors are 
used to determine the proper rating: the FVC and the DLCO 
(SB).  Under Diagnostic Code 6833, a 10 percent rating is 
warranted where FVC of 75- to 80-percent predicted, or DLCO 
(SB) of 66- to 80-percent predicted; a 30 percent rating is 
warranted where the evidence shows FVC of 65- to 74-percent 
predicted, or; DLCO (SB) of 56- to 65-percent predicted.  A 
60 percent rating is assigned where the evidence shows FVC of 
50- to 64-percent predicted, or; DLCO (SB) of 40- to 55- 
percent predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/minute oxygen consumption with cardiorespiratory 
limitation.

The General Rating Formula for Interstitial Lung Disease 
(Diagnostic Codes 6825 through 6833) provides for the 
assignment of a 100 percent rating where FVC is less than 50 
percent predicted, or; where the DLCO(SB) is less than 40- 
percent predicted, or; where the maximum exercise capacity is 
less than 15 ml/kg/minute oxygen consumption with 
cardiorespiratory limitation, or; where core pulmonale or 
pulmonary hypertension, is present or; where the Veteran 
requires outpatient oxygen therapy.
A July 2003 private pulmonary function test report notes 
results of FVC at 83 percent predicted and DLCO at 104 
percent predicted.  In order to receive a compensable rating 
the Veteran's FVC must be in the range of  75- to 80-percent 
predicted, or DLCO (SB) of 66- to 80-percent predicted or 
less.  Applying the evidence to the pertinent regulations, 
the Board finds that a compensable rating is not warranted 
prior to March 1, 2005.

In March 2005, the Veteran was afforded a VA examination.  A 
VA pulmonary function test report revealed FVC at 78 percent 
predicted which shows an increase in severity of his 
disability.  Based on these findings, the Veteran's  service 
connected asbestos-related pleural plaques was assigned a 10 
percent disability rating by the RO.

The Veteran was reexamined at the VA medical center in 
January 2008.  His claims file was not available during the 
examination, however he took his previous CT scan from May 
2002 for comparison.  The examiner was also able to view the 
Veteran's prior VA pulmonary function tests.  The examiner 
noted he had mild obstructive disease with normal diffusion 
capacity.  The Veteran reported some mild exertion with 
stairs, but stated he was still able to use treadmill 2 or 3 
times a week.  VA pulmonary function test report revealed FVC 
at 77 percent predicted and DLCO (SB) of 78 percent 
predicted.  This subsequent medical evidence also supports 
the currently assigned 10 percent rating.  

Upon review, the medical evidence fails to show FVC of 65-74 
percent predicted, or; DLCO (SB) of 56-to-65-percent 
predicted to warrant a higher evaluation than the current 10 
percent assigned.  Thus, the overall symptomatology more 
closely approximates a 10 percent rating.

Based on the foregoing, the Board concludes that a 
compensable evaluation is not warranted for the period prior 
to March 1, 2005, nor is an evaluation in excess of 10 
percent warranted for the period beginning on March 1, 2005.  
Thus, there is no need for additional separate ratings for 
separate periods of time.  See Hart, supra.

In this case, the Board finds no provision upon which to 
assign a higher evaluation for service-connected asbestos-
related pleural plaques.  Thus, the preponderance of the 
evidence is against the Veteran's increased rating claim and 
the appeal is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

  Extra-Schedular

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
Veteran's service-connected asbestos-related pleural plaques 
presents an exceptional or unusual disability picture with 
related factors such as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of regular schedular standards.  
There have been no recent hospitalizations for any service-
connected disability and the Veteran is currently retired.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.   See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).


ORDER

For the period prior to March 1, 2005, entitlement to a 
compensable rating for service-connected asbestos-related 
pleural plaques is denied.

For the period beginning March 1, 2005, entitlement to a 
rating in excess of 10 percent for service-connected 
asbestos-related pleural plaques is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


